MEMORANDUM OF DECISION
Defendant Neil D. MacKerron appeals from a decision of the Superior Court (Cumberland County) upholding plaintiff’s appeal from a judgment of the District Court (Bridgton). Plaintiff filed a motion for contempt in the District Court. After hearing, the court ruled that defendant was not in contempt. On appeal, the Superior Court vacated the District Court judgment and remanded for a re-examination of the contempt motion and a counter-motion filed by defendant.
We dismiss the appeal because it is taken from an interlocutory judgment, rather than a final judgment, in circumstances inappropriate for an interlocutory appeal. Luchetti v. Luchetti, 445 A.2d 675, 676 (Me.1982); MacDougall v. MacDougall, 403 A.2d 783, 784 (Me.1979).
The entry is:
Appeal dismissed.
All concurring.